 

Exhibit 10.6

 

AMNEAL PHARMACEUTICALS, INC.
2018 INCENTIVE AWARD PLAN

PERFORMANCE Restricted Stock Unit Grant Notice

 

Amneal Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant
to its 2018 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”) the target number of
Performance Restricted Stock Units set forth below (the “PSUs”).  The PSUs are
subject to the terms and conditions set forth in this Performance Restricted
Stock Unit Grant Notice (the “Grant Notice”), the Plan, the Performance
Restricted Stock Unit Agreement attached as Exhibit A (the “Agreement”) and the
special provisions for Participant’s country of residence, if any, attached
hereto as Exhibit B (the “Foreign Appendix”), each of which is incorporated into
this Grant Notice by reference.  Unless otherwise defined herein, the terms used
in this Grant Notice and the Agreement shall have the meanings ascribed to such
terms in the Plan.

Participant:

[__________]

Grant Date:

[__________]

Performance Period:

March 1, 2020 through February 28, 2023

Target Number of PSUs:

[__________].  A number of PSUs greater than or less than the Target Number of
PSUs may actually vest and be settled in Shares depending upon the level of
attainment of the performance-vesting requirements.

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement, the Foreign Appendix, if applicable,
and the Grant Notice.  Participant has reviewed the Agreement, the Plan, the
Foreign Appendix, if applicable, and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement,
the Foreign Appendix, if applicable, and the Plan.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice, the
Foreign Appendix, if applicable, or the Agreement.

 

AMNEAL PHARMACEUTICALS, INC.

PARTICIPANT

By:

 

By:

 

Print Name:

[_____]

Print Name:

[_____]

Title:

[_____]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the target number of PSUs set forth in the Grant
Notice.  

ARTICLE I.
general

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice. For purposes of this
Agreement,

(a)“Cessation Date” shall mean the date of Participant’s Termination of Service
(regardless of the reason for such termination).

(b)“Company Group” shall mean the Company and its Subsidiaries.

(c)“Company Group Member” shall mean each member of the Company Group.

1.2Incorporation of Terms of Plan and Foreign Appendix.  The PSUs and the shares
of Common Stock (“Stock”) to be issued to Participant hereunder (“Shares”) are
subject to the terms and conditions set forth in this Agreement, the Plan and
the Foreign Appendix, if applicable, each of which is incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.
award of PERFORMANCE restricted stock UNITS

2.1Award of PSUs.  In consideration of Participant’s past and/or continued
employment with or service to any Company Group Member and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the target
number of PSUs set forth in the Grant Notice, upon the terms and conditions set
forth in the Grant Notice, the Plan, this Agreement and the Foreign Appendix, if
applicable, subject to adjustments as provided in Article 12 of the Plan.  Each
PSU represents the right to receive one Share or, at the option of the Company,
an amount of cash as set forth in Section 2.3(b), in either case, at the times
and subject to the conditions set forth herein.  However, unless and until the
PSUs have vested, Participant will have no right to any payment or any Shares
subject thereto.  Prior to the actual delivery of any Shares, the PSUs will
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.  

2.2Vesting of PSUs; Forfeiture.  

(a)Subject to the terms of this Agreement, the PSUs will be earned at a level of
up to 200% based on the Company’s achievement of the performance conditions set
forth in Appendix A and will, to the extent so earned, vest in full on the last
day of the Performance Period.  Any PSUs that are not earned in accordance with
the performance conditions set forth in Appendix A will immediately and
automatically be cancelled and forfeited without consideration as of the last
day of the Performance Period.  

 

 

--------------------------------------------------------------------------------

 

(b)In the event Participant incurs a Termination of Service by the Company
without “cause” (as such term is defined in the sole discretion of the
Administrator) prior to the end of the Performance Period, the number of PSUs
earned pursuant to this Agreement will be determined by the Administrator as of
the Cessation Date, consistent with the provisions of Appendix A, based on
actual performance through the Cessation Date (treating such date as the end of
the Performance Period) and all PSUs granted hereunder which have not been
earned on or prior to the Cessation Date shall be cancelled and forfeited
without consideration.  Such PSUs that are deemed earned pursuant to this
Section 2.2(c) will vest on the last day of the Performance Period and will be
settled promptly thereafter in accordance with Section 2.3. In the event
Participant incurs a Termination of Service for any other reason, subject to
Section 12.2 of the Plan and except as may be otherwise provided by the
Administrator or as set forth in a written agreement between Participant and the
Company, Participant shall immediately forfeit any and all PSUs granted under
this Agreement which have not vested or do not vest on or prior to the Cessation
Date, and Participant’s rights in any such PSUs which are not so vested shall
lapse and expire.

(c)Notwithstanding any provision of this Agreement to the contrary, in the event
a Change in Control occurs before the end of the Performance Period, the number
of PSUs earned pursuant to this Agreement will be determined by the
Administrator as of the date of the Change in Control, consistent with the
provisions of Appendix A, based on actual performance through the date of the
Change in Control (treating such date as the end of the Performance
Period).  Such PSUs that are deemed earned pursuant to this Section 2.2(c) will
vest on the date of the Change in Control, subject to Participant’s continued
employment or service to a Company Group Member through the date of the Change
in Control, and will be settled promptly thereafter in accordance with Section
2.3.  

2.3Distribution or Payment of PSUs.  

(a)Participant’s PSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable PSU pursuant to Section 2.2, and, in any
event, within sixty (60) days following such vesting.  Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of PSUs
if it reasonably determines that such payment or distribution will violate
Federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment or distribution shall
be delayed under this Section 2.3(a) if such delay will result in a violation of
Section 409A.

(b)In the event that the Company elects to make payment of Participant’s PSUs in
cash, the amount of cash payable with respect to each PSU shall be equal to the
Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a).  All distributions
made in Shares shall be made by the Company in the form of whole Shares, and any
fractional Share shall be distributed in cash in an amount equal to the value of
such fractional Share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

2.4Conditions to Issuance of Certificates.  The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions:  (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the

A-2

 

--------------------------------------------------------------------------------

 

obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable.

2.5Tax Withholding.  Notwithstanding any other provision of this Agreement:

(a)The Company Group has the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company Group may withhold or Participant may make such payment
in one or more of the forms specified below:

(i)by cash or check made payable to the Company Group Member with respect to
which the withholding obligation arises;

(ii)with respect to any withholding taxes arising in connection with the
distribution of the PSUs, with the consent of the Administrator, by requesting
that the Company and its Subsidiaries withhold a net number of Shares otherwise
issuable pursuant to the PSUs having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company Group based on the maximum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes;

(iii)with respect to any withholding taxes arising in connection with the
distribution of the PSUs, with the consent of the Administrator, by tendering to
the Company vested Shares having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company Group
based on the maximum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes;

(iv)with respect to any withholding taxes arising in connection with the
distribution of the PSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the PSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company Group Member with respect to which the withholding obligation arises
in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the applicable Company Group Member at such time as may
be required by the Administrator, but in any event not later than the settlement
of such sale; or

(v)in any combination of the foregoing.

(b)With respect to any withholding taxes arising in connection with the PSUs, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the PSUs to Participant or his or her legal representative unless and
until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting or settlement of the PSUs or any other taxable event related to
the PSUs.

(c)In the event any tax withholding obligation arising in connection with the
PSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm

A-3

 

--------------------------------------------------------------------------------

 

determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of Shares from those Shares then issuable to Participant
pursuant to the PSUs as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the tax withholding obligation and to remit
the proceeds of such sale to the Company Group Member with respect to which the
withholding obligation arises.  Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.5(c),
including the transactions described in the previous sentence, as
applicable.  The Company may refuse to issue any Shares in settlement of the
PSUs to Participant until the foregoing tax withholding obligations are
satisfied, provided that no payment shall be delayed under this Section 2.5(c)
if such delay will result in a violation of Section 409A.

(d)Participant is ultimately liable and responsible for all taxes owed in
connection with the PSUs, regardless of any action the Company Group Member
takes with respect to any tax withholding obligations that arise in connection
with the PSUs.  No Company Group Member makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding,
vesting or payment of the PSUs or the subsequent sale of Shares.  The Company
Group does not commit and is under no obligation to structure the PSUs to reduce
or eliminate Participant’s tax liability.

2.6Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.

Other provisions

3.1Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice, this Agreement and the Foreign Appendix, if applicable,
and to adopt such rules for the administration, interpretation and application
of the Plan, the Grant Notice, this Agreement and the Foreign Appendix, as
applicable, as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested Persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice, this Agreement or the Foreign Appendix, as applicable.

3.2PSUs Not Transferable.  The PSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed.  No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

A-4

 

--------------------------------------------------------------------------------

 

3.3Adjustments. The Administrator may accelerate the vesting of all or a portion
of the PSUs in such circumstances as it, in its sole discretion, may determine.
Participant acknowledges that the PSUs and the Shares subject to the PSUs are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan, including Section 12.2 of the Plan.

3.4Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.5Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.7Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice, this Agreement and the Foreign Appendix, as applicable, are
intended to conform to the extent necessary with all Applicable Laws, including,
without limitation, the provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the PSUs are granted, only in such a manner as to conform to Applicable Law.
To the extent permitted by Applicable Law, the Plan, the Grant Notice, this
Agreement and the Foreign Appendix, if applicable, shall be deemed amended to
the extent necessary to conform to Applicable Law.

3.8Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without the prior written consent
of Participant.

3.9Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the PSUs, the Grant Notice, this Agreement and
the Foreign Appendix, if applicable, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

A-5

 

--------------------------------------------------------------------------------

 

3.11Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.

3.12Acknowledgment of Nature of Plan.  In accepting the PSUs, Participant
acknowledges that:

(a)the award of the PSUs the Company is making under the Plan is unilateral and
discretionary and will not give rise to any future obligation on the Company to
make further Awards under the Plan to Participant;

(b)for labor law purposes, the PSUs are not part of normal or expected wages or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for any Company Group
Member or any affiliate thereof;

(c)Participant is voluntarily participating in the Plan;

(d)the PSUs are not intended to replace any pension rights or compensation;

(e)neither the PSUs nor any provision of this Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon Participant any right with
respect to employment or continuation of current employment and shall not be
interpreted to form an employment contract or relationship with any Company
Group Member or any affiliate thereof, and any modification of the Plan or the
Agreement or its termination shall not constitute a change or impairment of the
terms and conditions of employment;

(f)in consideration of the grant of the PSUs hereunder, no claim or entitlement
to compensation or damages arises from termination of the PSUs, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the PSUs
resulting from termination of Participant’s employment by any Company Group
Member or any affiliate thereof (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases each Company
Group Member from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Participant shall be deemed irrevocably to have waived Participant’s
entitlement to pursue such claim.

3.13Consent to Personal Data Processing and Transfer.  By acceptance of the
PSUs, Participant acknowledges and consents to the collection, use, processing
and transfer of personal data as described below.  The Company Group holds
certain personal information, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Shares awarded, cancelled,
purchased, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).  Participant is aware
that providing the Company with Participant’s Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Company Group will transfer Data to third parties in the course of its or their
business, including for the purpose of assisting the Company in the
implementation, administration and management of the Plan. However, from time to
time and without notice, the Company Group may retain additional or different
third parties for any of the purposes

A-6

 

--------------------------------------------------------------------------------

 

mentioned.  The Company Group may also make Data available to public authorities
where required under Applicable Law.  Such recipients may be located in the
jurisdiction which Participant is based or elsewhere in the world, which
Participant separately and expressly consents to, accepting that outside the
jurisdiction which Participant is based, data protection laws may not be as
protective as within. Participant hereby authorizes the Company Group and all
such third parties to receive, possess, use, retain, process and transfer Data,
in electronic or other form, in the course of the Company Group’s business,
including for the purposes of implementing, administering and managing
participation in the Plan, and including any requisite transfer of such Data as
may be required for the administration of the Plan on behalf of Participant to a
third party to whom Participant may have elected to have payment made pursuant
to the Plan.  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting
Participant’s local human resources representative. Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company through its local human
resources representative; however, withdrawing the consent may affect
Participant’s ability to participate in the Plan and receive the benefits
intended by the PSUs.  Data will only be held as long as necessary to implement,
administer and manage Participant’s participation in the Plan and any subsequent
claims or rights.

3.14Entire Agreement.  The Plan, the Grant Notice, this Agreement and the
Foreign Appendix, if applicable, constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.  [For the
avoidance of doubt, absent the express written consent of the Company following
the Grant Date, notwithstanding anything to the contrary in any employment,
severance or similar arrangement effective prior to the Grant Date pursuant to
which Participant is a party or eligible individual, no provisions of such
employment, severance or similar arrangement which could be construed to apply
to this Award upon or in connection with Participant’s Termination of Service
(including, without limitation, any provision providing for accelerated vesting
upon or in connection with Participant’s Termination of Service) shall be
applicable to this Award.]1

3.15Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A.  However,
notwithstanding any other provision of the Plan, the Grant Notice, this
Agreement or the Foreign Appendix, if applicable, if at any time the
Administrator determines that this Award (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice,
this Agreement or the Foreign Appendix, if applicable, or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate for this Award either to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A.

3.16Agreement Severable.  In the event that any provision of the Grant Notice,
this Agreement or the Foreign Appendix, if applicable, is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of the Grant Notice or this Agreement.

3.17Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general

 

1

Note to Draft: To insert for each Participant (except for and Boyer).

A-7

 

--------------------------------------------------------------------------------

 

unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the PSUs.

3.18Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.19Broker-Assisted Sales.  In the event of any broker-assisted sale of Shares
in connection with the payment of withholding taxes as provided in Section
2.5(a)(v) or Section 2.5(c): (a) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (c) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (d) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation, the Company agrees to pay such excess in cash to Participant as soon
as reasonably practicable; (e) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (f) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately upon demand to the Company Group Member
with respect to which the withholding obligation arises an amount in cash
sufficient to satisfy any remaining portion of the Company Group Member’s
withholding obligation.

 

A-8

 

--------------------------------------------------------------------------------

 

Appendix A

Performance Goals

The performance measure for the PSU award is the Company’s Absolute Stock
Price.  The “Absolute Stock Price,” for purposes of this Appendix A, shall mean,
as of any date, the trailing average closing price per share of the Common Stock
over the 60 calendar days preceding such date.

 

 

Payout Calculation

During the Performance Period, the PSUs subject to this Agreement will become
earned as detailed in the following table.

 

Absolute Stock Price

Shares Earned as Percent of Target Number of PSUs*

$8.00

50%

$10.00

75%

$12.00

100%

$14.00

125%

$16.00

150%

$18.00

175%

$20.00

200%

 

*In determining the number of shares earned, straight line interpolation shall
be applied for Absolute Stock Prices between $12.00 and $14.00, $14.00 and
$16.00, $16.00 and $18.00, and $18.00 and $20.00

 

If the earned PSUs are being paid in cash, the actual payout under the Plan at
the end of the Performance Period will be determined as set forth in Section
2.3.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TO PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE

 

SPECIAL PROVISIONS FOR PERFORMANCE RESTRICTED STOCK UNITS FOR PARTICIPANTS
OUTSIDE THE U.S.

 

This Exhibit B (this “Appendix”) includes special terms and conditions
applicable to Participants in the countries below.  These terms and conditions
are in addition to those set forth in the Agreement and the Plan and to the
extent there are any inconsistencies between these terms and conditions and
those set forth in the Agreement, these terms and conditions shall prevail.  

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the respective countries as of February
2019. Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of participation
in the Plan because the information may be out of date at the time the Option is
exercised or Shares acquired under the Plan are sold.

In addition, the information is general in nature and may not apply to the
particular situation of Participant, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation. If Participant is a
citizen or resident of a country other than the one in which he or she is
currently working, the information contained herein may not be applicable to
Participant.

The Participant should be aware that the tax consequences in connection with the
grant of the PSUs and the disposal of the resulting Shares vary from country to
country and are subject to change from time to time and understand that the
Participant may suffer adverse tax consequences as a result of the PSUs and the
Participant’s disposal of the Shares.  By signing the Agreement the Participant
acknowledges that he or she is not relying on the Company for tax advice and
will seek his or her own tax advice as required.

INDIA

The following provisions shall be added as Sections 3.20 and 3.21 of the
Agreement:

3.20Foreign Assets Reporting Information.  You must declare foreign bank
accounts and any foreign financial assets (including Ordinary Shares subject to
the PSUs held outside India) in your annual tax return.  It is your
responsibility to comply with this reporting obligation and you should consult
with your personal tax advisor in this regard.

3.21Exchange Control Information.  You must repatriate any proceeds from the
sale of Ordinary Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt.  You must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where you deposit the foreign currency and
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or your employer requests proof of repatriation.

IRELAND

The following provision shall be added as Section 3.20 of the Agreement:

 

 

--------------------------------------------------------------------------------

 

3.20Director Reporting Obligation.  If Participant is a director, shadow
director or secretary of the Company’s Irish parent, subsidiary or affiliate,
Participant must notify the Irish parent, subsidiary or affiliate in writing
within five (5) business days of receiving or disposing of an interest in the
Company (e.g., PSUs, etc.), or within five (5) business days of becoming aware
of the event giving rise to the notification requirement or within five (5) days
of becoming a director or secretary if such an interest exists at the
time.  This notification requirement also applies with respect to the interests
of a spouse or children under the age of 18 (whose interests will be attributed
to the director, shadow director or secretary).

 

B-2

US-DOCS\105933283.3